DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2022 has been entered.
 
Allowable Subject Matter
Claims 1-16 allowed.

The following is an examiner’s statement of reasons for allowance:
	The prior art of record (in particular, Lee et al. [U.S. PG Publication No. 2019/0052876] and Chen et al. [Algorithm Description of Joint Exploration Test Model 5 (JEM)” JVET-E1001-v2]) do not disclose, with respect to claim 1, a video decoding system which obtains residual information from a target block in a bitstream from which transform coefficients and a non-separable transform index is derived are derived, further data derivation is done by performing inverse transform on the transform coefficients which produces residual samples, the inverse transform itself performed is based on the non-separable transform index, a reconstructed picture is then generated based on the residual samples such that when a non-zero transform coefficient is included in the (R+1)th to Nth transform coefficients among the transform coefficients, a value of the non-separable transform index is derived as 0, and in the case when the value of the non-separable transform index is not equal to 0, the inverse transform performed is based on a non-separable transform for the transform coefficients located in a top-left target area of the target block based on a transform matrix related to the non-separable transform index, the matrix itself being a size of RxN wherein N is a number of samples in the top-left target area and R is smaller than N. Rather, the prior art fails to disclose that an R+1th to Nth transform coefficient among the transform coefficients of the target blocks are scanned and the system determines that a non-separable transform is performed based on the transform coefficients in the top-left target area according to the claimed transform matrix. Claim 15 is rejected mutatis mutandis, while claims 10 and 16 produces an encoder version. Accordingly, claims 1-16 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO NAVAS JR
Primary Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Primary Examiner, Art Unit 2483